DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 3/11/2021 has been entered and made of record.
Acknowledgment 
Claim 4 canceled on 3/11/2021 and claims 7-21 cancelled 7/21/2020 are acknowledged by the examiner. 
Claims 1 and 5-6, amended on 3/11/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claim 1 and it dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 3/11/2021 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection is withdrawn.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (US Patent 8,760,657 B2), (“Pope”).

Regarding claim 1, Pope meets the claim limitations, as follows:
A method (i.e. in-situ methods) [Pope: col. 1, line 29] comprising: measuring a hydrocarbon-bearing formation sample in-situ ((i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In
particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure methane or related substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37] - Note: Methane (CH4) is a hydrocarbon-bearing formation sample) using a Raman spectrometer ((i.e. Raman spectroscopy is widely used for in-situ analysis of
water-borne samples) [Pope: col. 19, line 7-8]; (i.e. Raman spectrometer at the well head is used to chemically analyze the sample) [Pope: col. 4, line 24-25]) to determine a formation sample characteristic ((i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14]; (i.e. Certain steps may be taken to ensure a more accurate analysis of the methane. Data correction, filters and steps to improve the signal of the spectrometer and methane may be used to accurately measure the methane concentrations. Methane has a characteristic peak or peaks in the scattered or returned optical spectrum. By adjusting filters and any data correction equipment to the expected methane peak, the dissolved methane may be more accurately measured) [Pope: col. 14, line 21-29]; (i.e. determining the characteristics of the reservoir based upon a measurement of the well fluid when the well fluid is out of equilibrium with the reservoir. Thus, a measurement of the gas content or critical pressure of the methane for the coal reservoir may be calculated during dewatering, i.e. under non-equilibrium conditions. A computer model may be used to determine the flux or difference in concentration or pressure as well as measurements of other variables such as the porosity, flow characteristics or other flux variables present in the well and reservoir.) [Pope: col. 22, line 18-27]), wherein the formation sample characteristic is mineral ID and distribution (i.e. Assessment of the economic and technical viability of drilling a coal bed methane well in a particular location in a particular coal seam requires evaluation of a number of reservoir characteristics. Those characteristics include the gas content and storage capability of the coal; the percent gas saturation of the coal; density, permeability, and recovery factor; the gas desorption rate and coal permeability anisotropy; and gas recovery factor. While industry has developed methods to enhance production from formations that exhibit poor physical characteristics such as permeability and density, practical methods to increase the gas content of a coal seam remain under development. Thus, identifying coal seams that contain economic amounts of methane is a critical task for the industry. The primary issue developing a method in identifying such coal seams involves developing a method and apparatus to quickly and accurately analyze coal seams for gas content) [Pope: col. 3, line 20-36], carbon ID ((i.e. Raman spectroscopy detects the identity and concentration of dissolved hydrocarbon gases and embedded hydrocarbon gases. The Raman scattering of typical materials is quite low, producing significant signal-to-noise problems when using this type of spectroscopy) [Pope: col. 18, line 12-16]; (i.e. Near IR and Raman spectrometers detect the identity (i.e. molecular bonding) and concentration of dissolved and embedded hydrocarbon gases) [Pope: col. 18, line 61-63]; (i.e. this data may contain information regarding the identity and concentration of dissolved hydrocarbon gases) [Pope: col. 17, line 60-62] ; (i.e. spectroscopies provide information relevant to the hydrocarbon identity and concentration) [Pope: col. 17, line 60-62]) and distribution ((i.e. analyze characteristics of the methane in the coal seams) [Pope: col. 36, line 51-52]; (i.e. Methane is a primary constituent of natural gas. Recovery of coal bed methane can be an economic method for production of natural gas. Such recovery is now pursued in geologic basins around the world. However, every coal seam that produces coal bed methane has a unique set of reservoir characteristics that determine its economic and technical viability. And those characteristics typically exhibit considerable stratigraphic and lateral variability. In coal seams, methane is predominantly stored as an immobile, molecularly adsorbed phase within micropores of the bulk coal material. The amount of methane stored in the coal is typically termed the gas content.) [Pope: col. 2, line 63 – col. 3, line 8]; (i.e. determined solubility property for methane in water allows the calculation of the partial pressure of methane in the well bore fluid) [Pope: col. 8, line 16-18]), thermal maturity (i.e. The correlation goes from Pm (methane partial pressure,
which is obtained from the methane concentration and the appropriate value of the Henry's law constant) to G (coal gas content). The Langmuir equation is:
θ/(1-θ) = Ka; where θ is fractional gas coverage or gas content (i.e. θ = G/Gsat with Gsat = G at saturation, in scf/ton), K is the binding constant for methane to the coal and a is thermodynamic activity, which is related to concentration and to "partial pressure of methane", Pm) [Pope: col. 31, line 4-15], lithology (i.e. a solid material such as coal, sandstone, clay or other deposit) [Pope: col. 6, line 16-17; Fig. 15], rock texture ((i.e. a solid material such as coal, sandstone, clay or other deposit) [Pope: col. 6, line 16-17]; (i.e. The concentration of methane is shown plotted with Henry's law (solid line)) [Pope: col. 26, line 3-4; Fig. 22]; (i.e. measuring concentration of methane (solid circles)) [Pope: col. 28, line 3]), or fossil characterization (i.e. a solid material such as coal, sandstone, clay or other deposit) [Pope: col. 6, line 16-17; Fig. 15].

Regarding claim 3, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1 further comprising measuring the formation sample (i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure methane or related substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37] to determine the formation sample characteristic ((i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14]; (i.e. Certain steps may be taken to ensure a more accurate analysis of the methane. Data correction, filters and steps to improve the signal of the spectrometer and methane may be used to accurately measure the methane concentrations. Methane has a characteristic peak or peaks in the scattered or returned optical spectrum. By adjusting filters and any data correction equipment to the expected methane peak, the dissolved methane may be more accurately measured) [Pope: col. 14, line 21-29]; (i.e. determining the characteristics of the reservoir based upon a measurement of the well fluid when the well fluid is out of equilibrium with the reservoir. Thus, a measurement of the gas content or critical pressure of the methane for the coal reservoir may be calculated during dewatering, i.e. under non-equilibrium conditions. A computer model may be used to determine the flux or difference in concentration or pressure as well as measurements of other variables such as the porosity, flow characteristics or other flux variables present in the well and reservoir.) [Pope: col. 22, line 18-27]) using X-ray diffraction (XRD), scanning electron microscope/energy dispersive X-ray spectroscopy (SEM/EDS), infrared (IR) microscopy, X-ray fluorescence (XRF), laser-induced breakdown spectroscopy (LIBS), or combinations thereof ((i.e. Optical spectrometers include, but are not limited to, Transform Raman spectrometers, of utility for this method Raman spectrometers, Fourier infrared (IR) spectrometers, Fourier Transform infrared spectrometers, infrared spectrometers, Fourier Transform near and far infrared spectrometers, ultraviolet and visible absorption spectrometers, fluorescence spectrometers, and X-Ray spectrometers. All other spectroscopies which operate by observing the interactions and/or consequences of the interactions between naturally-occurring, deliberately-induced, and/or accidentally-induced light and matter are also of utility for this method. For the spectrometer employing reflected, emitted or scattered characteristic radiation, a Raman spectrometer, a near IR spectrometer, a IR spectrometer, a UV/V is spectrometer or fluorimeter is suitable for characterizing the side surface of the borehole) [Pope: col. 13, line 62 – col. 14, line 10]; (i.e. The system ( computer 1 spectrometer I detector and laser) are powered and the laser and operation equipment are allowed) [Pope: col. 16, line 57-58]).

Regarding claim 5, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1, wherein the formation sample (i.e. coal bed methane formations) [Pope: col. 17, line 39] is a drill cutting ((i.e. the coal is drilled and cleaned) [Pope: col. 3, line 13-14]; (i.e. cutting or core sample of the coal) [Pope: col. 30, line 54-55]), a core sample (i.e. one method involves retrieval of a core sample of the coal) [Pope: col. 7, line 15-16; Fig. 15], chemical extract (i.e. a Raman spectrometer at the well head is used to chemically analyze the sample) [Pope: col. 4, line 24-25] or homogenized powder.

Regarding claim 6, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1, wherein the measurement is performed using (i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure methane or related substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37] an in-situ measurement tool ((i.e. well tools) [Pope: col. 4, line 41]; (i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure methane or related substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37]), wherein the in-situ measurement tool is a part of an MWD string (i.e. The Seam Isolation Test String (SITS) is a tubular assembly consisting of a conveyance means, referred to as the work string, typically comprising oilfield production tubing, drill pipe or drill rods, a control and monitoring umbilical, a power cable, shrouds which are an extension of the production tubing or drill pipe, electric submersible pump (ESP), sensor assembly, packer(s ), port valve(s ), and inflation chamber. The tubular assembly is placed in a well at a depth where a coal seam of interest intersects the well. If the well casing extends across interval then perforations are placed in the well casing to allow communication of reservoir fluid with the well bore In one embodiment the sensor assembly contains a spectroscopic analyzer that analyzes the fluid properties) [Pope: col. 37, line 2-15; Figs. 1-2, 12, 28-29, 31], a LWD string ((i.e. spectrometer that could be placed in a drill string) [Pope: col. 3, line 53]; (i.e. while simultaneously monitoring fluid properties entering the test string) [Pope: col. 41, line 60-61]), tubular deployed method (i.e. The Seam Isolation Test String (SITS) is a tubular assembly consisting of a conveyance means, referred to as the work string, typically comprising oilfield production tubing, drill pipe or drill rods, a control and monitoring umbilical, a power cable, shrouds which are an extension of the production tubing or drill pipe, electric submersible pump (ESP), sensor assembly, packer(s ), port valve(s ), and inflation chamber. The tubular assembly is placed in a well at a depth where a coal seam of interest intersects the well. If the well casing extends across interval then perforations are placed in the well casing to allow communication of reservoir fluid with the well bore. In one embodiment the sensor assembly contains a spectroscopic analyzer that analyzes the fluid properties) [Pope: col. 37, line 2-15; Figs. 1-2, 12, 28-29, 31], fiber optic string, (i.e. In another embodiment the sensor assembly contains one or more optical fibers that bring light into and out of the sensor assembly, where this light is used to analyze the fluid properties) [Pope: col. 37, line 15-17; Fig. 30] or suspended from a wireline ((i.e. The guide wire 21 may be a wireline, comprising an insulated electrical conductor inside a braided inner and outer armour, or a slickline) [Pope: col. 12, line 38-40; Fig. 12]; (i.e. the test tool string to be suspended in a neutral state within the well casing when positioning it for a test) [Pope: col. 38, line 11-13]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (US Patent 8,760,657 B2), (“Pope”), in view of Lemmo (US Patent 7,061,605 B2), (“Lemmo”).

Regarding claim 2, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1 further comprising making an optical image of the formation sample.
Popes do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1 further comprising making an optical image of the formation sample.    
However, in the same field of endeavor Lemmo further discloses the claim limitations and the deficient claim limitations as follows:
further comprising making an optical image of the formation sample ((i.e. an imaging device capable of producing images of the samples) [Lemmo: col. 4, line 32-33]; (i.e. In a specific embodiment of the invention used to detect and/or characterize solid forms of compounds-of-interest, a container is presented to a Raman spectrometer, and is imaged down the centerline at predetermined x, y positions) [Lemmo: col. 23, line 49-52]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pope with Lemmo to capture images/videos of the formation samples.  
Therefore, the combination of Pope with Lemmo will enable the system to analyze of images/video of the formation sample to create a database for further research [Lemmo: col. 16, line 52-59]. 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmo (US Patent 7,061,605 B2), (“Lemmo”), in view of Pope et al. (US Patent 9,816,376 B2), (“Pope”).
Regarding claim 1, Lemmo meets the claim limitations as follows:
A method (i.e. methods) [Lemmo: col. 2, line 31] comprising: measuring a hydrocarbon-bearing formation sample ((i.e. measurements based on Raman spectra) [Lemmo: col. 25, line 34]; (i.e. The invention is also directed to methods and systems for the generation, synthesis, and/or identification of various forms of solids such as, but not limited to, crystal habit and particle size distribution) [Lemmo: col. 3, line 63-67]; (i.e. samples with solid formations) [Lemmo: col. 4, line 55]; (i.e. wherein the particular form is a solid form) [Lemmo: col. 39, line 1-2]; (i.e. wherein the solid form is a crystalline form) [Lemmo: col. 39, line 3-4]; (i.e. As used herein and unless otherwise indicated, the term "form" refers to the physical form of a compound or composition. Examples of forms include solid and liquid. Examples of forms of solids, or "solid forms," include, but are not limited to, salts, solvates (e.g., hydrates), desolvates, clathrates, amorphous and crystalline forms, polymorphs, crystal habits (e.g., needles, plates, particles, and rhomboids), crystal color, crystal size, crystal size distribution, co-crystals, and complexes) [Lemmo: col. 39, line 1-2]) in-situ using a Raman spectrometer ((i.e. allows collection of Raman data in-situ in a manner relevant to many applications) [Lemmo: col. 22, line 4-5]; (i.e. evaluation of Raman spectra obtained by sampling a substance of interest) [Lemmo: col. 25, line 36-37]; (i.e. the invention encompasses a method of screening an array of samples for the presence of a particular form of a compound-of-interest, which comprises obtaining a Raman spectrum of each sample) [Lemmo: col. 5, line 21-24]; (i.e. wherein the particular form is a solid form) [Lemmo: col. 39, line 1-2]; (i.e. wherein the solid form is a crystalline form) [Lemmo: col. 39, line 3-4]) to determine a formation sample characteristic (i.e. The invention also encompasses the use of hierarchical clustering to represent the data in the form of a similarity matrix having similar spectra/samples listed close together. Such a similarity matrix may be sorted to generate similarity regions along a diagonal. The resulting sorted similarity matrix may be used as a basis for setting the number of clusters for k-means clustering or other clustering techniques based on a specified number of clusters such as Gaussian Mixture Modelling. Advantageously, although the clusters are actually in higher dimensional space, they can be projected into 2 or 3 dimensional space and visualized. Therefore, the binning procedure allows for both steady state and kinetic evaluation of states (e.g., hydration states, crystalline states, and other states, or forms, that can vary over time). This method is well suited for such measurements since individual Raman spectra can be collected rapidly (e.g., in a few seconds). Preferably, the tum-around time for generating a spectrum and assigning the spectrum to a bin is less than about two minutes, one minute, ten seconds, or one second. Moreover, limited real time processing is often possible if an acquired spectrum is to be assigned to existing bins, or, in a preferred embodiment of the invention, a library of binned spectra is updated with newly acquired spectra) [Lemmo: col. 25, line 40-63], wherein the formation sample characteristic is mineral ID ((i.e. this invention allows the rapid identification of samples that can be further processed or removed for detailed analysis even when such samples are just a few of hundreds or even thousands of samples being processed) [Lemmo: col. 15, line 24-27]; (i.e. identification of various forms of solids such as, but not limited to, crystal habit and particle size distribution) [Lemmo: col. 3, line 65-67]; (i.e. The invention is also directed to methods and systems for the generation, synthesis, and/or identification of various forms of solids such as, but not limited to, crystal habit and particle size distribution) [Lemmo: col. 3, line 63-67]; (i.e. identifying samples with solid formations) [Lemmo: col. 4, line 54-55]) (i.e. many metals, plastics, and a variety of other materials can used to build the blocks. Although aluminum does not exhibit the best thermal conductivity or heat capacity, it is preferred in view of additional considerations such as weight, cost, corrosion-resistance, and ease of manufacturing) [Lemmo: col. 11, line 55-60]; (i.e. the vision station can be used to identify samples that contain solids, and the contents of those samples are then analyzed further using spectroscopic techniques.  The specific analysis done will depend on the purpose to which a particular embodiment of the invention is put. For example, if the invention is used to prepare solid forms of compound-of-interest, the solids that have been identified in samples can be analyzed to determine their chemical and physical form, e.g., whether they are salts or solvates (e.g., hydrates) of the compound-of-interest, whether or not they are crystalline, and, if they are crystalline, the nature of their crystal form (e.g., their crystal structures). Spectroscopic analysis can also be used to determine if any of the compounds in a sample (e.g., the compound-of-interest) decomposed or reacted with other compounds in that sample) [Lemmo: col. 20, line 61 - col. 21, line 8]) and distribution ((i.e. The Raman spectrum of a compound can provide information both about its chemical nature as well as its physical state. For example, Raman spectra can provide information about intra- and inter-molecular interactions, inclusions, salts forms, crystalline forms, and hydration states (or salvation states) of samples to identify suitable or desirable samples, or to classify a large number of samples) [Lemmo: col. 21, line 53-59]; (i.e. Once the spectra from all of the samples to be analyzed have been collected, they are processed by a series of algorithms. These algorithms facilitate the binning of sample spectra according to one or more spectral features. Examples of such features include, but are not limited to, the locations of peaks, peak shoulders, peak heights, and peak areas. In a preferred embodiment, the spectral binning process bins spectra based on the locations of their scattering peaks and peak shoulders, expressed as wavelength or Raman shift (cm-1). In the spectra binning system, the collected spectra can be binned using the raw or filtered spectra, peak height spectra generated using peaks selected from the raw or filtered) [Lemmo: col. 26, line 1-13; Fig. 15]; (i.e. In a specific embodiment of the invention used to detect and/or characterize solid forms of compounds-of-interest, a container is presented to a Raman spectrometer, and is imaged down the centerline at predetermined x, y positions) [Lemmo: col. 23, line 49-52]; (i.e. the location and processing history of each sample is preferably tracked and recorded, so that it can be located) [Lemmo: col. 15, line 20-21]; (i.e. a plurality of objects (e.g., samples), means a plurality of objects that are organized physically or indexed in some manner (e.g., with a physical map or within the memory of a computer) that allows the ready tracking and identification of specific members of the plurality) [Lemmo: col. 8, line 11-16]; (i.e. This invention also encompasses the use of Raman spectroscopy to determine the amount of a compound-of-interest that is dissolved in a particular sample. Advantageously, it has been discovered that for many compounds-of-interest and solvents, a correlation between the amount of compound-of-interest dissolved in a liquid sample and certain characteristics of its Raman spectrum can be obtained using one solvent, yet can be applied to the high-throughput analysis of samples prepared using a variety of other solvents) [Lemmo: col. 22, line 6-15]; (i.e. In particular embodiments of the invention, spectroscopic data is processed using what is referred to herein as a "spectra binning system," which allows the rapid analysis and identification of samples in an array by creating, for example, a family or similarity map) [Lemmo: col. 24, line 59-63]), carbon ID (i.e. macromolecules, oligonucleotides, oligonucleotide conjugates, polynucleotides, polynucleotide conjugates, proteins,  peptides, peptidomimetics, polysaccharides, hormones, steroids, nucleotides, nucleosides, amino acids, small molecules, vaccines, contrasting agents, and the like) [Lemmo: col. 8, line 65 - col. 9, line 2 – Note: The oligonucleotides, oligonucleotide conjugates, polynucleotides, polynucleotide conjugates, proteins, peptides, peptidomimetics, nucleotides, nucleosides, amino acids are carbon types and organic matters] and distribution ((i.e. The Raman spectrum of a compound can provide information both about its chemical nature as well as its physical state. For example, Raman spectra can provide information about intra- and inter-molecular interactions, inclusions, salts forms, crystalline forms, and hydration states (or salvation states) of samples to identify suitable or desirable samples, or to classify a large number of samples) [Lemmo: col. 21, line 53-59]; (i.e. Once the spectra from all of the samples to be analyzed have been collected, they are processed by a series of algorithms. These algorithms facilitate the binning of sample spectra according to one or more spectral features. Examples of such features include, but are not limited to, the locations of peaks, peak shoulders, peak heights, and peak areas. In a preferred embodiment, the spectral binning process bins spectra based on the locations of their scattering peaks and peak shoulders, expressed as wavelength or Raman shift (cm-1). In the spectra binning system, the collected spectra can be binned using the raw or filtered spectra, peak height spectra generated using peaks selected from the raw or filtered) [Lemmo: col. 26, line 1-13; Fig. 15]; (i.e. In a specific embodiment of the invention used to detect and/or characterize solid forms of compounds-of-interest, a container is presented to a Raman spectrometer, and is imaged down the centerline at predetermined x, y positions) [Lemmo: col. 23, line 49-52]; (i.e. the location and processing history of each sample is preferably tracked and recorded, so that it can be located) [Lemmo: col. 15, line 20-21]; (i.e. a plurality of objects (e.g., samples), means a plurality of objects that are organized physically or indexed in some manner (e.g., with a physical map or within the memory of a computer) that allows the ready tracking and identification of specific members of the plurality) [Lemmo: col. 8, line 11-16]; (i.e. This invention also encompasses the use of Raman spectroscopy to determine the amount of a compound-of-interest that is dissolved in a particular sample. Advantageously, it has been discovered that for many compounds-of-interest and solvents, a correlation between the amount of compound-of-interest dissolved in a liquid sample and certain characteristics of its Raman spectrum can be obtained using one solvent, yet can be applied to the high-throughput analysis of samples prepared using a variety of other solvents) [Lemmo: col. 22, line 6-15]; (i.e. In particular embodiments of the invention, spectroscopic data is processed using what is referred to herein as a "spectra binning system," which allows the rapid analysis and identification of samples in an array by creating, for example, a family or similarity map) [Lemmo: col. 24, line 59-63]), thermal maturity ((i.e. the array is used to determine various characteristics of a compound-of-interest, or how they change when exposed to particular conditions) [Lemmo: col. 12, line 23-25]; (i.e. Spectroscopic techniques such as infrared (IR) and Raman spectroscopy are useful for detecting changes in structure and/or order) [Lemmo: col. 3, line 31-33]; (i.e. the invention encompasses a thermal cycling system capable of processing many blocks simultaneously.  This system comprises one or more shelves, preferably thermally conductive, onto which blocks can be placed, and heating and/or cooling means such as, but not limited to, chillers, baths ( e.g., water), dry baths, hot plates, temperature-controlled rooms, ovens, thermoelectric devices, such as devices employing Peltier-effect cooling and/or joule-heating, and environmental chambers. The temperature of the samples can be controlled by heating or cooling the thermally conductive shelves. The thermal cycling system can be used to simply incubate an array of samples at a specific temperature for a particular time (isothermal incubation), or can be used to cycle their temperatures, e.g., to vary their temperature as a function of time. When employed, thermal processing comprises varying the temperature of the contents of each vial in a controlled cycle, usually a heating period followed by a cooling period. Heat transfer through the blocks that hold the arrays of containers changes the temperature of the containers. Thus, when thermal processing is used to process the samples, the blocks used should allow heat transfer between a heating/cooling source) [Lemmo: col. 13, line 27-50]; (i.e. The thermal cycling system can be used to simply incubate an array of samples at a specific temperature for a particular time (isothermal incubation), or can be used to cycle their temperatures, e.g., to vary their temperature as a function of time. When employed, thermal processing comprises varying the temperature of the contents of each vial in a controlled cycle, usually a heating period followed by a cooling period. Heat transfer through the blocks that hold the arrays of containers changes the temperature of the containers. Thus, when thermal processing is used to process the samples, the blocks used should allow heat transfer between a heating/cooling source) [Lemmo: col. 13, line 39-50]; (i.e. The thermograms obtained for the anhydrous and hydrous forms of theophylline are shown in FIG. 21, where the weight change (%) is plotted 182 as a function of temperature (° C.). As illustrated in FIG. 21, the hydrated sample undergoes a two-step weight loss. The first weight loss 184 of 9.2% begins at approximately 25° C. and continues until approximately 70° C. This weight change is associated with loss of loosely bound water from the hydrate structure and corresponds to a water mole fraction of 0.50, indicating the sample is a monohydrate of theophylline. For comparison, the theoretical water content for the monohydrate of theophylline is 9.09%. The small deviation in the measured sample is attributed to surface absorbed water, typically ranging from 0.0-0.3%. At approximately 172° C., the second weight loss 186 indicative of decomposition of the compound is observed. Note, the anhydrous theophylline sample exhibits only one weight loss 187 corresponding to decomposition beginning at approximately 172° C) [Lemmo: col. 34, line 41-58; Fig. 21]), lithology (i.e. the solids that have been identified in samples can be analyzed to determine their chemical and physical form, e.g., whether they are salts or solvates (e.g., hydrates) of the compound-of-interest, whether or not they are crystalline, and, if they are crystalline, the nature of their crystal form (e.g., their crystal structures). Spectroscopic analysis can also be used to determine if any of the compounds in a sample (e.g., the compound-of-interest) decomposed or reacted with other compounds in that sample) [Lemmo: col. 20, line 67 - col. 21, line 8], rock texture (i.e. forms of solids, or "solid forms," include, but are not limited to, salts, solvates (e.g., hydrates), desolvates, clathrates, amorphous and crystalline forms, polymorphs, crystal habits (e.g., needles, plates, particles, and rhomboids), crystal color, crystal size, crystal size distribution, co-crystals, and complexes.) [Lemmo: col. 8, line 52-57], or fossil characterization ((i.e. analyze images and digitally flag or select tubes containing contents of interest, e.g., solid forms, in a series of images. Furthermore, the vision station system may optionally comprise a database for warehousing of the results and collation of information on the identity, composition and history of samples in order to allow further detailed analysis of the combined data) [Lemmo: col. 16, line 53-59] ((i.e. sample identification) [Lemmo: col. 32, line 66]; (i.e. identification of samples) [Lemmo: col. 24, line 62]; (i.e. identification of various forms of solids such as, but not limited to, crystal habit and particle size distribution) [Lemmo: col. 3, line 65-67]; (i.e. crystal size distribution) [Lemmo: col. 8, line 56]; (i.e. a time sufficient to allow crystallization) [Lemmo: col. 15, line 1]; (i.e. solid forms of a compound-of-interest, wherein the compound-of-interest is a biologically active small organic molecule) [Lemmo: col. 6, line 47-49]; (i.e. organic crystalline materials) [Lemmo: col. 18, line 46-47]; (i.e. extreme colloidal particles, such as titania (Ti02 ) and silica (Si02)) [Lemmo: col. 8, line 50-51])).   
In the same field of endeavor, Pope further discloses the claim limitations as follows:
measuring a hydrocarbon-bearing formation sample using a Raman spectrometer to determine a formation sample characteristic (i.e. In the case of coalbed methane formations that are immersed in water and under-saturated in gas, an existing downhole Raman spectrometer (U.S. Pat. No. 7,821,635 which is incorporated by reference herein in its entirety) is capable of measuring solution gas levels and thereby inferring the partial pressure and hydrocarbon gas and natural gas liquids content of the formation. That technology is extensible to measuring solubilized gas concentrations and gas and liquids composition in shale intervals. The potential impact of in-situ Raman spectroscopy technology is immense. To date, shale gas exploration has focused on methane production from intervals oversaturated in gas or significantly under-saturated in water, with success rates similar to the early fairway developments in coalbed methane.) [Pope: col. 5, line 19-33], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lemmo with Pope to measuring hydrocarbon-bearing formations such as methane (CH4).  

Regarding claim 2, Lemmo meets the claim limitations as set forth in claim 1.Lemmo further meets the claim limitations as follows.
The method of claim 1 further comprising (i.e. methods) [Lemmo: col. 2, line 31] making an optical image of the formation sample ((i.e. an imaging device capable of producing images of the samples) [Lemmo: col. 4, line 32-33];  (i.e. In a specific embodiment of the invention used to detect and/or characterize solid forms of compounds-of-interest, a container is presented to a Raman spectrometer, and is imaged down the centerline at predetermined x, y positions) [Lemmo: col. 23, line 49-52]).

Regarding claim 3, Lemmo meets the claim limitations as set forth in claim 1.Lemmo further meets the claim limitations as follows.
The method of claim 1 further comprising (i.e. methods) [Lemmo: col. 2, line 31] measuring (i.e. measurements based on Raman spectra) [Lemmo: col. 25, line 34] the formation sample (i.e. evaluation of Raman spectra obtained by sampling a substance of interest) [Lemmo: col. 25, line 36-37]  to determine the formation sample characteristic (i.e. The invention also encompasses the use of hierarchical clustering to represent the data in the form of a similarity matrix having similar spectra/samples listed close together. Such a similarity matrix may be sorted to generate similarity regions along a diagonal. The resulting sorted similarity matrix may be used as a basis for setting the number of clusters for k-means clustering or other clustering techniques based on a specified number of clusters such as Gaussian Mixture Modelling. Advantageously, although the clusters are actually in higher dimensional space, they can be projected into 2 or 3 dimensional space and visualized. Therefore, the binning procedure allows for both steady state and kinetic evaluation of states (e.g., hydration states, crystalline states, and other states, or forms, that can vary over time). This method is well suited for such measurements since individual Raman spectra can be collected rapidly (e.g., in a few seconds). Preferably, the tum-around time for generating a spectrum and assigning the spectrum to a bin is less than about two minutes, one minute, ten seconds, or one second. Moreover, limited real time processing is often possible if an acquired spectrum is to be assigned to existing bins, or, in a preferred embodiment of the invention, a library of binned spectra is updated with newly acquired spectra) [Lemmo: col. 25, line 40-63] using X-Ray diffraction (XRD) (i.e. Spectroscopic techniques such as infrared (IR) and Raman spectroscopy are useful for detecting changes in structure and/or order. In addition, techniques such as Nuclear Magnetic Resonance (NMR), Differential Scanning Calorimetry, ultra-violet (UV) spectroscopy, circular dichroism (CD), linear dichroism (LD), and X-ray diffraction are powerful techniques.) [Lemmo: col. 3, line 31-37], scanning electron microscope / energy dispersive X-ray spectroscopy (SEM/EDS) ((i.e. differential scanning calorimetry) [Lemmo: col. 33, line 7-8]; (i.e. Almega dispersive Raman spectrometer) [Lemmo: col. 27, line 31]), infrared (IR) microscopy (i.e. Spectroscopic techniques such as infrared (IR) and Raman spectroscopy are useful for detecting changes in structure and/or order. In addition, techniques such as Nuclear Magnetic Resonance (NMR), Differential Scanning Calorimetry, ultra-violet (UV) spectroscopy, circular dichroism (CD), linear dichroism (LD), and X-ray diffraction are powerful techniques.) [Lemmo: col. 3, line 31-37], X-Ray fluorescence (XRF) (i.e. optical emission (e.g., fluorescence or phosphorescence)) [Lemmo: col. 21, line 29-30],  laser-induced breakdown spectroscopy (LIBS), (i.e. The strength of Raman emissions is improved by the use of lasers to excite the target substance. Use of a carefully selected wavelength also results in resonance Raman spectra. Sample preparation techniques resulting in adsorbing of a target to a surface further increase Raman signals) [Lemmo: col. 22, line 27-32] or combinations thereof (i.e. Each of these techniques or process steps may be used alone or in combination) [Lemmo: col. 22, line 40-41].

Regarding claim 5, Lemmo meets the claim limitations as set forth in claim 1.Lemmo further meets the claim limitations as follows.
The method of claim 1 (i.e. methods) [Lemmo: col. 2, line 31], wherein the formation sample (i.e. evaluation of Raman spectra obtained by sampling a substance of interest) [Lemmo: col. 25, line 36-37] is a drill cutting, a core sample col. 20, line 67, chemical extract ((i.e. The Raman spectrum of a compound can provide information both about its chemical nature as well as its physical state. For example, Raman spectra can provide information about intra- and inter-molecular interactions, inclusions, salts forms, crystalline forms, and hydration states (or salvation states) of samples to identify suitable or desirable samples, or to classify a large number of samples) [Lemmo: col. 21, line 53-59]; (i.e. if the invention is used to prepare solid forms of compound-of-interest, the solids that have been identified in samples can be analyzed to determine their chemical and physical form) [Lemmo: col. 20, line 67 - col. 21, line 2]) or homogenized powder (i.e. a unique x-ray powder) [Lemmo: col. 33, line 2-3].

Regarding claim 6, Lemmo meets the claim limitations as set forth in claim 1.
Lemmo further meets the claim limitations as follows.
The method of claim 1 (i.e. methods) [Lemmo: col. 2, line 31], wherein the measurement is performed (i.e. measurements based on Raman spectra) [Lemmo: col. 25, line 34] using an in-situ measurement tool (i.e. allows collection of Raman data in-situ in a manner relevant to many applications) [Lemmo: col. 22, line 4-5], wherein the in-situ measurement tool is a part of an MWD string, a LWD string, tubular deployed method, fiber optic string or suspended from a wireline.  
Lemmo and Pope do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the measurement is performed in-situ using an in-situ measurement tool, wherein the in-situ measurement tool is a part of an MWD string, a LWD string, tubular deployed method, fiber optic string or suspended from a wireline.    
However, in the same field of endeavor Pope further discloses the claim limitations and the deficient claim limitations as follows:
wherein the measurement is performed in-situ (i.e. this invention provides the unexpected benefit of enabling in-situ measurement of fluid properties for multiple zones in a single wellbore) [Pope: col. 8, line 66 -  col. 9, line 2] using an in-situ measurement tool ((i.e. FIG. 16 shows a diagram of one example of a downhole apparatus with zonal isolation packers that can be used to perform the disclosed method.) [Pope: col. 10, line 60-62; Fig. 16]; (i.e. FIG. 16 further illustrates a belly spring 101 is run on the bottom of the tool string to provide drag and prevent rotation of the straddle packer assemblies 103, 109 during the inflation & setting process) [Pope: col. 26, line 5-8; Fig. 16]), wherein the in-situ measurement tool (i.e. FIG. 16 shows a diagram of one example of a downhole apparatus with zonal isolation packers that can be used to perform the disclosed method.) [Pope: col. 10, line 60-62; Fig. 16] is a part of an MWD string (i.e. ) [Pope: col. 5, line 19-33], a LWD string ((i.e. In one case, these concentration versus depth logs can be obtained by first air drilling a well through the shale or shale intervals, then filling the well with water to a depth above the shale intervals, or to surface, and allowing the contacted shale intervals to flow gasses, salts and liquids into the wellbore. The disclosed method describes downhole analysis of the reservoir fluid using a solution gas sensor, i.e. a Raman spectrometer system including pressure, temperature, depth and conductivity sensors, in order to identify chemical composition and measure concentrations of hydrocarbon species solubilized at every depth in the wellbore water, and measure or determine changes in salinity and thus dissolved salt concentrations with depth.) [Pope: col. 27, line 63 – col. 28, line 9]; (i.e. A Raman spectrometer, or its probe connected to the Raman spectrometer via an optical fiber, is lowered into the well bore and a log of the concentration of produced gases, especially methane, ethane and higher hydrocarbon gasses, as a function of depth is collected. Concurrently, logs as a function of depth of temperature, pressure, conductivity, and pH are collected. These logs are repeated to trend the change in depths of transitions between the different gas and liquid hydrocarbon species in the fluid colurmi over time) [Pope: col. 32, line 52-61] – Note: Pope discloses Raman spectrometer is a part of the Logging While Drilling (LWD) tool), tubular deployed method, fiber optic string (i.e. a surface spectroscopic analyzer that is coupled to a downhole sensor analysis chamber using optical fibers) [Pope: col. 25, line 30-32] or suspended from a wireline ((i.e. The instrument is attached to a cable head and lowered into a wellbore by a wireline winch) [Pope: col. 23, line 51-54]; (i.e. a target formation can be measured by lowering a spectrometer on a wireline while recording signals that measure the concentrations of the fluids, gases or liquids versus depth) [Pope: col. 11, line 5-6]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lemmo with Pope to install the measurement tool into one of wellbore systems such as the LWD string, the optical fiber string, or a wireline.  
Therefore, the combination of Lemmo with Pope will enable the system to determine hydrocarbon gas and natural gas liquids content of the formation [Pope: col. 5, line 19-33].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488